Citation Nr: 0010766	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  94-41 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.  

2.  Entitlement to service connection for left arm 
disability, to include ulnar neuropathy.

3.  Entitlement to service connection for left hip 
disability.

4.  Entitlement to service connection for a right foot/ankle 
disability.

5.  Entitlement to service connection for a disability 
manifested by a fever and the skin turning yellow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to May 
1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1992 by the Sioux Falls, South 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran filed a notice of disagreement in 
July 1992.  A statement of the case was issued in August 
1992.  The veteran filed a substantive appeal in April 1993.  

The Board notes that the veteran's appeal initially included 
several other issues.  However, subsequent rating decisions 
granted service connection for bilateral hearing loss, 
disability of the thoracic and lumbar spines, and post-
traumatic stress disorder.  Accordingly, these issues are no 
longer in appellate status. 

The Board further notes that the veteran has service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  He filed a number of claims based on such service under 
the undiagnosed illness provisions of 38 U.S.C.A. § 1117 
(West 1991), and such claims were adjudicated in a May 1998 
rating decision.  It does not appear that an appeal was 
initiated from that determination, and the following decision 
does not entail consideration of any claims under 38 U.S.C.A. 
§ 1117. 


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has any chronic disability of the left shoulder, left arm 
(other than scars), left hip, or right foot/ankle.  

2.  There is no medical evidence that the veteran currently 
has a disability manifested by a fever and the skin turning 
yellow.

3.  The veteran's left arm scars are related to injuries 
suffered during his active military service.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for a left shoulder disorder, a left arm disorder, to include 
ulnar neuropathy, a left hip disorder, and a right foot/ankle 
disorder are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for a disability manifested by a fever and the skin turning 
yellow is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  Left arm scars were incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief of a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans 
Claims, lay observation is competent.  If a chronic condition 
in service and since service is not shown, the claim may 
still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
if the condition is observed during service, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates a present disorder to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  

A.  Left Shoulder, Left Arm (other than scars) to include
UlnarNeuropathy, Left Hip, Right Foot/Ankle, and Disability
manifested by Fever and Yellow Skin.

The veteran's service medical records disclose that, in March 
1991 in Saudi Arabia, he was injured in a collision of 
trucks.  When he was seen at a service department hospital, 
he complained of left shoulder and forearm pain.  An 
examination was unremarkable except for abrasions and 
contusions.  Several days later, the veteran complained of 
back pain.  The service medical records do not contain a 
report of an examination at the time of the veteran's 
separation from active duty in May 1991.  

In July 1991, VA X-rays of the left shoulder, right foot, and 
right ankle showed no evidence of abnormality.  At a VA 
orthopedic clinic in July 1991, the veteran complained of 
pains in his left shoulder, low back, and right foot.  The 
impression was multiple contusions and muscle strains, with 
some residual aches and pains.  

At a VA examination in November 1991, the veteran stated 
that, in a truck accident in service, he was thrown against 
the left side of the cab and had pain in the area of the left 
shoulder, the left upper abdomen and back and flank area; his 
right foot was twisted.  He complained of back and left 
shoulder/arm pain.  He also stated that, while in Saudi 
Arabia, he got a fever and turned yellow.  

On examination, the left shoulder was tender over the 
coracoacromial ligament; there was some pain in the area of 
the biceps tendon.  The ulnar aspect of the left proximal 
forearm showed well-healed scarring.  The elbow had full 
range of motion and Tinel's test was negative.  There was 
decreased sensation in the left 4th and 5th fingers and along 
the ulnar side of the left forearm.  The musculature was not 
particularly tender.  There was a little bit of tenderness on 
palpation of the dorsal aspect of the right foot.  No 
swelling or deformity was noted.  

The diagnoses were:  Motor vehicle accident, with left 
shoulder pains consistent with impingement syndrome; mild 
left ulnar neuropathy, possible ulnar nerve compression; 
left-sided back pain appears to be of muscular origin; right 
foot injury, with some residual pain; and history of fever 
and turning yellow, possible jaundice, though not documented 
in medical records.

VA X-rays of the left shoulder in December 1991 showed some 
apparent thinning of the blade of the scapula.  Repeat X-rays 
showed possible pressure erosion of the blade of the left 
scapula.

During VA hospitalization in December 1991, recurrent left 
shoulder pain was noted.  X-rays were negative for fracture 
or dislocation.  An orthopedic consultant was of the opinion 
that the pain might be a residual of muscle strain.

At a VA orthopedic clinic in January 1992, the veteran 
complained of left shoulder and back pain.  He was referred 
to the Rehabilitation Medicine Service (RMS) for exercises, 
heat, and ultrasound.  In January 1992, the RMS noted that 
the veteran did not keep any of his appointments.  

At a personal hearing in June 1993, the veteran testified 
that:  He had left shoulder, left arm, and right ankle 
problems as a result of the truck accident in service; also, 
his left hip "gets stuck," and his left hand got numb; he 
had a low-grade fever of 100 degrees about every two weeks; 
one time, in Saudi Arabia, when he had a fever, he "turned 
yellow," but that had not happened again.  

In February 1994, a VA orthopedist who examined the veteran 
found no evidence of any ongoing tendinitis or impingement 
syndrome of the left shoulder.  He noted the veteran's 
complaint of left hand numbness; sensory testing was not 
strongly indicative of any localizing defect; nerve 
conduction studies were ordered, which, if normal, would rule 
out any significant neuropathy.

VA nerve conduction studies in February 1994 were non-
diagnostic; there was no evidence of ulnar neuropathy.

At a VA joints examination in August 1996, the veteran 
complained of multiple joint arthralgias.  "Arthralgia" is 
defined as pain in a joint.  Lichtenfels v. Derwinski, 1 
Vet.App. 484, 488 (1991).  A clinical examination was 
basically normal, with no significant objective findings.  

VA X-rays of the left shoulder in February 1999 were normal.  
X-rays of the left hip were also normal.

At a VA examination in February 1999, the examiner, who 
reviewed the veteran's service medical records, diagnosed 
myofascial pain syndrome of the thoracic and lumbar spine as 
a residual of the veteran's truck accident in service, and 
service connection for that disability was granted by a 
rating decision in March 1999.  The examiner found no other 
chronic residual disability.  Specifically, she found:  No 
permanent disability of the left hand; no residuals of any 
left shoulder injury; no ongoing or permanent disability of 
the left hip; no acute or chronic condition or disability of 
the right foot; and that scars on the left forearm were not 
functionally disabling.  

VA X-rays of the pelvis in September 1999 showed no fracture, 
old or new; there was an accessory un-united epiphysis, which 
was of no clinical significance.  A whole body scan showed no 
abnormality to indicate trauma to the hip or pelvis.  

At a VA examination in September 1999, the same examiner who 
evaluated the veteran in February 1999 found the veteran to 
have no chronic disability of the left hip as a result of the 
truck accident in service.  

Upon careful consideration of the evidence of record, the 
Board finds that, while the veteran may have had acute 
injuries as a result of the truck accident in service, and he 
may have had an episode of jaundice in service, the medical 
evidence, especially the findings at the VA examinations in 
1999, demonstrates that he does not currently have any 
chronic disability of the left shoulder, left arm (other than 
scars which are hereinafter discussed), left hip, or right 
foot/ankle, and he does not have a current disability 
manifested by low-grade fever and the skin turning yellow.  
One of the elements of a well-grounded claim, medical 
evidence of a current disability is thus missing in this case 
as to these issues, and these claims must be denied on that 
basis.  38 U.S.C.A. § 5107(a); Epps.  Pain alone, without a 
diagnosed or underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  The veteran's claims are also not well 
grounded under 38 C.F.R. § 3.303(b) and Savage, because 
chronic conditions in service and since service have not been 
shown, and there is no medical evidence of a nexus between 
any current disability, conditions observed in service, and 
postservice symptomatology.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a disability manifested by fever 
and the skin turning yellow and for disabilities of the left 
upper extremity, left hip, and right foot/ankle.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

B.  Left Arm Scars

The VA examiner who conducted the February 1999 examination 
noted left arm scars.  Service medical records associated 
with the March 1991 motor vehicle accident include a 
reference to abrasions in the left biceps area; another 
clinical record (of limited legibility) appears to refer to 
abrasion with tenderness of the left arm (but without 
specifying upper or lower arm).  Significantly, VA 
examination in November 1991 revealed well-healed scarring on 
the left proximal forearm.  

The Board views the above evidence as sufficient to meet the 
requirements of a well-grounded claim; that is, there is 
medical evidence of left arm scarring and evidence which 
reasonably links such scarring to injury suffered during 
service.  Moreover, noting that the descriptions of the 
locations of the scars is not very detailed and that it is 
not clear whether there were abrasions of the upper or lower 
arm in connection with the inservice accident, the Board 
finds that a reasonable doubt exists as to whether the 
currently noted left arm scars are related to service.  Such 
doubt is to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(a).  Accordingly, service connection for left arm 
scars is warranted. 


ORDER

The veteran's claims of entitlement to service connection for 
left shoulder disability, for left arm disability, to include 
ulnar neuropathy, for left hip disability, for a right 
foot/ankle disability, and for a disability manifested by 
fever and the skin turning yellow are not well-grounded.  To 
this extent, the appeal is denied. 

Entitlement to service connection for left arm scars is 
warranted.  To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


